Per Curiam.
This suit was brought to recover loss by fire to stock and machinery used in the manufacture of leather specialties partially destroyed by fire, on March 1st, 1935, on premises located at Nos. 113-135 New Jersey Railroad avenue, Newark, New Jersey, under policies of insurance.
There are six defendants. The several actions by order of the trial judge were consolidated and tried together as one case. The trial of the cases resulted in verdicts for the defendants. The plaintiffs obtained a rule to show cause reserving exceptions and write down one reason for a new trial, viz., the verdict was against the clear weight of the evidence. Not so.
The policies provide: “This entire policy shall be void if the insured has concealed or misrepresented, in writing or otherwise, any material fact or circumstance concerning this insurance or the subject thereof; or if the interest of the *128insured in the property be not truly stated herein; or in case of any fraud or false swearing by the insured touching any matter relating to this insurance or the subject thereof, whether before or after a loss.”
Our reading of the voluminous record and the briefs submitted in the cause satisfies us that the terms of the policy as above stated were violated, that the verdict, so far as being against the clear weight of the evidence, was in harmony with the evidence. The verdict is supported fully by the evidence.
The rule to show cause is therefore discharged.